500 Boylston Street, Boston, Massachusetts02116-3741 Phone 617-954-5000 November 2, 2012 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: MFS® Series Trust XII (the “Trust”) (File Nos. 333-126328 and 811-21780) on Behalf of MFS® Lifetime® 2015 Fund, MFS® Lifetime® 2025 Fund, MFS® Lifetime® 2035 Fund, MFS® Lifetime® 2045 Fund and MFS® Lifetime® 2055 Fund (the “Funds”) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter on behalf of the Trust as certification that the Prospectuses and Statements of Additional Information for the Trust do not differ from those contained in Post-Effective Amendment No. 30 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed electronically on October 26, 2012. Please call the undersigned at (617) 954-4340 or Matthew Mills at (617) 954-6559 with any questions you may have. Very truly yours, SUSAN A. PEREIRA Susan A. Pereira Vice President and Senior Counsel SAP/bjn enclosure
